Citation Nr: 1435338	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for uveitis, status-post cataract extraction, left eye, with glaucoma.

2.  Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of vision, having light perception only in the service-connected left eye.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran appeared during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board issued a decision that, in part, denied entitlement to a disability rating in excess of 30 percent for uveitis, status-post cataract extraction, left eye, with glaucoma, and entitlement to a higher rate of SMC based on loss of use of vision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Thereafter, the Veteran requested a new hearing and new Board decision.  In June 2014, the Board vacated that portion of the June 2012 rating decision that denied entitlement to the aforementioned claims.  The remainder of the June 2012 Board decision remained undisturbed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the appellant for a hearing before a VLJ at the RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's VBMS virtual claims folder.  

2.  After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



